Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed on 06/24/2020 have been considered and approved by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

to the boundary.
Regarding claims 10, 11, and 13-20, the limitation, “track” is unclear with regard to 
whether it has any physical properties whatsoever. While the device claims are directed to a routing structure, no  mention is made of any “track” in the device claims, and yet the method claims recite at servant points that “track” are ‘set’.
Regarding claims 12 and 19, the limitation, “determining a reference point” is unclear 
with regard to what remains to be determined after the corner is designated. Is this step 
identical to ‘selecting a  corner’?
	Regarding claims 13 and 20, the limitation, “based on the first distance” is unclear with regard to how the first distance is necessary to the ”setting” of a track.

References Cited
The references of interest are cited:
Corisis et al. (US 7372131 B2) teaches relates to multichip modules that include routing elements that provides additional circuit traces. Young (US 8872338 B2) teaches relates to trace routing within a semiconductor package substrate. However, these references fail to teach and/or suggest the limitations as set forth in the claimed invention.

Allowable Subject Matter
Claims 1, and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0005 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816